UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

GREENEVILLE
UNITED STATES OF AMERICA )
)
yy. )  No.: 2:20-MJ- / IG
)
EMORY Q. JACKSON )

ORDER
Upon motion of the plaintiff, United States of America, and for good cause shown,
IT IS ORDERED that all documents in this case, including the Motion to Seal are sealed
until the defendant is arrested or until further order of the court.

ENTER:

    

US. Magistrate Judge
APPROVED FOR ENTRY:

J. DOUGLAS OVERBEY
United States Attorney

AYE

—

   
   

{-
{

By:

KATERI L. DAH

D7
Assistant U.S. Attorney /

Case 2:20-cr-00065-JRG-CRW Document 2 Filed 08/12/20 Page iof1i PagelD#: 2

 
